In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated June 9, 2006, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff made a prima facie showing of his entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]), and the defendant failed to raise any issue of fact in opposition thereto. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability. Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.